 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    ALEJANDRO ONETO-ALONSO,                              Case No. 2:19-cv-00639-JAD-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    FIRST PRIME MANAGEMENT, INC.,
10                           Defendant.
11

12          In reviewing the docket in this case, it has come to the court’s attention that the parties

13   have not filed a proposed discovery plan and scheduling order. Local Rule 26-1(a) requires that

14   the “plaintiff’s attorney must initiate the scheduling of the conference required by Fed. R. Civ. P.

15   26(f) to be held within 30 days after the first defendant answers or otherwise appears. Fourteen

16   days after the mandatory Fed. R. Civ. P. 26(f) conference, the parties must submit a stipulated

17   discovery plan and scheduling order.” Here, defendant filed an answer (ECF No. 11) on June 14,

18   2019, making the stipulated discovery plan and scheduling order due July 29, 2019. To date, the

19   parties have not filed a stipulated discovery plan and scheduling order.

20          IT IS THEREFORE ORDERED that within 21 days from the date of this order, the

21   parties must meet and confer and file a proposed discovery plan and scheduling order.

22

23          DATED: September 6, 2019

24

25
                                                           BRENDA WEKSLER
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
